               Case 3:20-cv-06137-JCS Document 14 Filed 09/14/20 Page 1 of 3



     KRJSTEN L. BOYLES (CA Bar# 158450)
     Earthjustice
 2   810 Third A venue, Suite 610
     Seattle, WA 98104
 3   (206) 343-7340
     kboyles@earthjustice.org
 4

 5   GUSSIE LORD (D.C. Bar# I 009826)
     [Admitted Pro Hae Vice}
 6   Earthjustice
     633 17th Street, Suite 1600
 7   Denver, CO 80202
     (720) 402-3764
 8   glord@earthjustice.org
 9
     MONEEN NASMITH (NY Bar# 4427704)
10   [Admitted Pro Hae ViceJ
     Earthjustice
11   48 Wall Street, 15th Floor
     New York, NY 10005
12   (212) 845-7384
     mnasmith@earthjustice.org
13
     THOMAS S. WALDO (AK Bar# 900704 7)
14
     [Admitted Pro Hae Vice}
15   Earthjustice
     325 4th Street
16   Juneau, AK 99801
     (907) 500-7123
17   twaldo@earthjustice.org

18   Attorneys.for Plaintiffs
19   NATHAN MATTHEWS (CA Bar# 264248)
     Sierra Club
20
     2101 Webster Street, Suite 1300
21   Oakland, CA 94612
     (415) 977-5695
22   nathan.matthews@sierraclub.org

23   Local Counsel and Attorney for Sierra Club

24

25

26

27                                                                             I
     PROOF OF SERVICE
28   Suquamish Tribe et al. v. Andrew Wheeler et al., No. 3:20-cv-06137-JCS
               Case 3:20-cv-06137-JCS Document 14 Filed 09/14/20 Page 2 of 3



 I

 2                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     SUQUAMISH TRIBE, PYRAMID LAKE            )
 5   PAIUTE TRIBE, ORUTSARARMIUT              ) Case No. 3:20-cv-06137-JCS
     NATIVE COUNCIL, COLUMBIA                 )
 6   RIVERKEEPER, and SIERRA CLUB,            ) PROOF OF SERVICE
                                              )
 7                          Plaintiffs,       ) (Clean Water Act, 33 U.S.C. § 1251 et seq.;
                                              ) Administrative Procedure Act, 5 U.S.C. § 551
 8    V.                                      ) et seq.)
                                              )
 9
     ANDREW WHEELER, in his official capacity )
10   as Administrator of the United States    )
     Environmental Protection Agency; UNITED )
11   STATES ENVIRONMENTAL PROTECTION)
     AGENCY,                                  )
12
     _______________
            Defendants. )
                        )
13

14                                            PROOF OF SERVICE

15           I am a citizen of the United States of America and a resident of ALEXANDRIA-VA I am




18           I hereby certify that on September 08, 2020, I served via U.S. Certified Mail~ Return

19   Receipt Requested one true copy of the following documents:

20       •   Complaint for Declaratory and Injunctive Relief;

         •   Summons in a Civil Case;
21
         •   Certification oflnterested Entities or Persons;
22
         •   Notice of Assignment of Case to a United States Magistrate Judge for Trial;
23
         •   Notice of Assignment to Magistrate Judge with Election Form;
24
         •   Brochure entitled Consenting to a Magistrate Judge's Jurisdiction in the Northern
25
             District of California;
26

27                                                                                                   2
     PROOF OF SERVICE
28   Suquamish Tribe et al. v. Andrew Wheeler et al., No. 3:20-cv-06137-JCS
               Case 3:20-cv-06137-JCS Document 14 Filed 09/14/20 Page 3 of 3



 1
         •   Standing Orders for Magistrate Judge Joseph C. Spero;
 2
         •   Standing Orders for All Judges of the Northern District of California;
 3       •   Order Setting Initial Case Management Conference and ADR Deadlines; and
 4       •   ECF Registration Information
 5   on the parties listed below:
 6
     Andrew Wheeler, Administrator
 7   United States Environmental Protection Agency
     EPA Headquarters MC-1 lOlA
 8   1200 Pennsylvania Avenue NW
     Washington, DC 20460
 9
     United States Environmental Protection Agency
10   EPA Headquarters MC-1 IOIA
     1200 Pennsylvania Avenue NW
11
     Washington, DC 20460
12
     William Barr, Attorney General
     United States Department of Justice
13
     950 Pennsylvania Ave., NW
     Washington, DC 20530-0001
14
     Civil Process Clerk
15   U.S. Attorney's Office
     Federal Courthouse
16   450 Golden Gate Avenue
     San Francisco, CA 94102
17

18

19   08, 2020 in

20

21

22
                                                                                      /
                                                                                          )
23

24

25

26

27                                                                                            3
     PROOF OF SERVICE
28   Suquamish Tribe et al. v. Andrew Wheeler et al., No. 3:20-cv-06137-JCS
